Name: 2014/152/CFSP: Political and Security Committee Decision Atalanta/1/2014 of 18Ã March 2014 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision Atalanta/3/2013
 Type: Decision
 Subject Matter: European construction;  defence;  EU institutions and European civil service;  Africa;  criminal law
 Date Published: 2014-03-21

 21.3.2014 EN Official Journal of the European Union L 85/8 POLITICAL AND SECURITY COMMITTEE DECISION ATALANTA/1/2014 of 18 March 2014 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision Atalanta/3/2013 (2014/152/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC) to take decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 2 December 2013, the PSC adopted Decision Atalanta/3/2013 (2) appointing Rear Admiral HervÃ © BLEJEAN as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Rear Admiral (LH) JÃ ¼rgen zur MÃ HLEN as the new EU Force Commander to succeed Rear Admiral HervÃ © BLEJEAN. (4) The EU Military Committee supports that recommendation. (5) Decision Atalanta/3/2013 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Rear Admiral (LH) JÃ ¼rgen zur MÃ HLEN is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 6 April 2014. Article 2 Decision Atalanta/3/2013 is hereby repealed. Article 3 This Decision shall enter into force on 6 April 2014. Done at Brussels, 18 March 2014. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision Atalanta/3/2013 of 2 December 2013 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) (OJ L 324, 5.12.2013, p. 7).